Citation Nr: 0033385	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  A notice of disagreement was received in July 
1999.  A statement of the case was issued in September 1999.  
A substantive appeal was received from the veteran in October 
1999. 

The Board notes that the RO, although quoting the regulations 
for new and material evidence in the statement of the case 
issued September 1999, appears to have considered the claims 
for service connection for bilateral hearing loss and 
tinnitus on the merits even though a claim for entitlement to 
service connection for these issues had previously been 
denied in December 1997.  The Board, however, will address 
this claim based on whether new and material evidence has 
been submitted to reopen the claim, and finds, including 
based on the action below, that such consideration does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Barnett v. Brown, 8 Vet. App 1 (1995); (citing 
Bernard).


FINDINGS OF FACT

1. The RO, in a decision dated December 1997, denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  This was a final 
disallowance of these claims.

2. Evidence received since the December 1997 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claims of service connection for bilateral hearing loss 
and tinnitus.



CONCLUSIONS OF LAW

1. A December 1997 RO decision which denied service 
connection for bilateral hearing loss and tinnitus is a 
final decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus is new and material, 
and these claims are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

In a December 1997 decision, the RO denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  This decision was based mainly on 
the fact that, though the veteran did have a current 
diagnosis of hearing loss, there was no evidence linking the 
veteran's disability to any injury or incident the veteran 
suffered from while in service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated December 1997.  Evans.

The newly submitted evidence submitted includes a letter from 
the veteran dated July 1999.  In that letter, the veteran 
indicates that he was exposed to noise during service while 
in basic training, while under enemy fire in February 1944 
(the Board presumes that the veteran intended to state the 
date as February 1944, not February 1994), while using 
jackhammers for plumbing and pipefitting work, and when 
assigned to the engine room to man pumps.  The veteran 
further indicated that he had never worn ear protection while 
exposed to any of these noises.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claims of entitlement to 
service connection for hearing loss and tinnitus.  In 
particular, the statement submitted from the veteran is 
considered significant and credible.  Justus.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss is reopened; to this extent only, the veteran's 
claim is granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
tinnitus is reopened; to this extent only, the veteran's 
claim is granted.


REMAND

Mindful of its duty to assist the veteran, the Board is of 
the opinion that further development is necessary in this 
case.  To this end, a VA examination should be accomplished 
in order to shed light on the etiology of the veteran's 
hearing loss and tinnitus.  In light of the above, this 
matter is remanded to the RO for the following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his hearing loss or tinnitus since 
service.  After securing any necessary 
release(s), the RO should obtain these 
records, to include any records from 
David R. Rogerson, M. D.  Regardless 
of the veteran's response, the RO 
should obtain and associate with the 
record all pertinent medical records 
from the VA Medical Center in 
Charleston, South Carolina.  If the 
search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
examination by an otolaryngologist 
(ear, nose, and throat specialist) to 
determine the severity and etiology of 
this hearing loss and tinnitus, if 
diagnosed.  All tests and studies (to 
include audiological evaluation) 
should be accomplished, and all 
clinical findings should be set forth 
in detail.  The entire claims folder, 
to include a complete copy of this 
remand must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that any current bilateral hearing 
loss or tinnitus of the veteran is 
related to any disease or injury which 
occurred during his active military 
service (as opposed to any disease or 
injury that occurred outside of 
service).  Specific reasons should be 
given for the examiner's opinion.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
provides evidence of a nexus between 
any of the claimed disorder(s) and the 
veteran's active military service, the 
RO should specifically advise him of 
the need to submit such competent 
medical evidence to support the 
claim(s).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. A. Markey
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



